IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,211


EX PARTE ALFREDO GARCIA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NO. 78357-120-1 IN THE 120TH JUDICIAL DISTRICT COURT,
EL PASO COUNTY



 Per curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq..  Applicant pleaded guilty
to the state jail felony offense of burglary of a building, and punishment was assessed at two
year, probated for five years.  No direct appeal was taken.  Applicant's probation was later
revoked, along with another probated sentence from a different conviction, and a deferred-adjudication probation from a third conviction.  Applicant pleaded true to the allegations in
the motion to revoke probation/ adjudicate guilt in all three causes, in exchange for the
State's recommendation of three 8-year concurrent sentences.  
	On June 12, 2003 this Court received Applicant's post-conviction writ of habeas
corpus, requesting additional time credits against his sentence for pre-trial jail time.  This
Court remanded to the trial court for, inter alia, an explanation of why Applicant was given
an 8-year sentence for a state jail felony offense.  The trial court entered findings of fact and
conclusions of law recommending that Applicant's conviction and sentence in this cause be
vacated.  While we agree that the sentence is illegal, Applicant did not challenge the
voluntariness of his plea in this cause.  Therefore, only the sentence need be vacated.  	Habeas corpus relief is granted.  The sentence in cause number 78357-120-1 from the
120th District Court of El Paso County is vacated, and Applicant is remanded to the custody
of the trial court for a new sentencing hearing. 
DO NOT PUBLISH
DELIVERED: June 29, 2005